Citation Nr: 0945036	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-15 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to 
May 28, 2009 and in excess of a 10 percent rating from May 
28, 2009 for the service-connected residuals of an anterior 
cruciate reconstruction of the right knee.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of nasal septoplasty.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1989 to January 
1998 and from February 2000 to July 2004.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 of the 
RO that granted service connection and assigned 
noncompensable ratings for the residuals an anterior cruciate 
ligament reconstruction of the right knee, the residuals of a 
nasal septoplasty and for allergic rhinitis, effective on 
July 31, 2004.  

In an August 2009 rating decision, the RO assigned a 10 
percent rating to the right knee disability, effective on May 
28, 2009.  



FINDINGS OF FACT

1.  Prior to May 28, 2009, the service-connected right knee 
disability is shown to have manifested by a full range of 
motion with no instability, pain, fatigability, 
incoordination, or weakness of the knee joint or evidence of 
arthritis.  

2.  Beginning on May 28, 2009, the service-connected right 
knee disability is principally manifested by complaints of 
pain with flexion limited to 90 degrees due to pain without 
objective evidence of limited extension, deformity, 
instability, giving-way, locking, lack of endurance, 
effusion, episodes of dislocation, heat, redness, or 
arthritis.  

3.  Beginning on July 31, 2004, the service-connected 
allergic rhinitis is shown to have been manifested by a 50 
percent or greater obstruction of the nasal passages on both 
sides or complete obstruction on one side or evidence of 
nasal polyps. 

4.  Beginning on July 31, 2004, the service-connected 
residuals of nasal septoplasty is shown to have been well-
healed and asymptomatic with no objective evidence of a 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  



CONCLUSIONS OF LAW

1.  Prior to May 28, 2009, the criteria for an initial 
compensable evaluation for the service-connected right knee 
disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2009). 

2.  Beginning on May 28, 2009, the criteria for an initial 
disability evaluation in excess of 10 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2009). 

3.  Beginning on July 31, 2004, the criteria for an initial 
compensable rating for the service-connected allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6522 (2009). 

4.  Beginning on July 31, 2004, the criteria for an initial 
compensable evaluation for the service-connected residuals of 
a nasal septoplasty are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 6502 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim and of the relative 
duties of the VA and the claimant for procuring that 
evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided a VCAA notice 
letter to the Veteran in December 2004, prior to the initial 
adjudication of the claims.  

The letter notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2006 and February 2009 letters provided the Veteran 
with notice of the laws regarding degrees of disability or 
effective dates.  The claim was readjudicated in the August 
2009 Supplemental Statement of the Case, thus curing any lack 
of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from August 2004 to March 2006 are associated with the claims 
folder.  

The Board finds that there is no identified relevant evidence 
that has not been accounted for.  The Veteran underwent VA 
examinations in 2004, 2005, and 2009 to obtain medical 
evidence as to the severity of the Veteran's service-
connected disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.   

Under Diagnostic Code 5257 (other impairment of the knee), a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

Under Diagnostic Code 6522, a 10 percent rating applies where 
the evidence demonstrates allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  A 30 percent rating applies where the evidence 
demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2009).  

Diagnostic Code 6502 provides a maximum rating of 10 percent 
for traumatic nasal septum deviation with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

Entitlement to an initial compensable evaluation prior to 
July 31, 2004 to May 27, 2008, and in excess of a 10 percent 
rating from May 28, 2009 for the service-connected residuals 
of an anterior cruciate reconstruction of the right knee.  

From July 31, 2004 to May 27, 2008, the RO has rated the 
Veteran's right knee disability, characterized as residuals 
of anterior cruciate reconstruction, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and assigned a zero percent rating. 

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against the 
assignment of an initial rating in excess of no percent under 
Diagnostic Code 5260 from July 31, 2004 to May 27, 2008.  
There is no evidence of limitation of motion of the right 
knee for the time period in question.  

The December 2004 VA examination report indicates that 
flexion of the right knee was to 140 degrees which is full 
flexion.  See 38 C.F.R. § 4.71a, Plate II.  Range of motion 
testing was repeated and there was no evidence of pain, 
fatigue, incoordination, or weakness.  The Veteran reported 
having discomfort in the right knee which was described as a 
1 or 2 out of a 10 (most severe) and a 3 or 4 out of a 10 
with prolonged standing or climbing stairs.  The increased 
discomfort reverted to the baseline with the cessation of 
activities.  

The VA treatment records for the time period in question do 
not show any treatment for the right knee disability.  A 
September 2004 VA treatment record indicates that the Veteran 
reported that his right knee felt stronger than his left 
knee.  

Accordingly, a compensable disability evaluation under 
Diagnostic Code 5260 is not warranted from July 31, 2004 to 
May 27, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.   

The Board finds that a disability evaluation in excess of no 
percent under Diagnostic Code 5261, pertaining to limitation 
of extension of the knee, is not warranted from July 31, 2004 
to May 27, 2008.  The evidence shows that there is full 
extension of the right knee.  See the December 2004 VA 
examination report.  Thus, a compensable disability 
evaluation under Diagnostic Code 5261 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a compensable rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

As noted, there is no evidence of limitation of motion of the 
right knee for the time period in question.  Examination of 
the knee in December 2004 showed full range of motion.  There 
was no pain, fatigue, incoordination, or weakness with 
motion.  Based on the objective medical evidence of record, 
there is no basis for the assignment of additional disability 
due to pain, weakness, fatigability, weakness, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

The Board notes that the VA treatment records show treatment 
for right leg pain which has been attributed to the service-
connected back disability.  See for instance the December 
2004 VA treatment record which shows a diagnosis of lower 
back pain and sciatica.  

The Board notes that service connection is in effect for 
radiculopathy of the right leg associated with the herniated 
lumbar disc at L4-5 with neural foraminal encroachment on the 
right and a 20 percent rating is assigned under Diagnostic 
Code 8521 for the pain and neurological manifestations due to 
the radiculopathy of the right leg.  Any manifestations due 
to the service-connected right leg radiculopathy will not be 
considered when evaluating the service-connected right knee 
disability.  See 38 C.F.R. § 4.14 (2009) ; see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

The Board had considered the other diagnostic codes pertinent 
to rating a knee disability.  The Board finds that a 
disability evaluation in excess of no percent is not 
warranted for the right knee disability under the provisions 
of Diagnostic Code 5257 from July 31, 2004 to May 27, 2008.  

The medical evidence of record establishes that the right 
knee is stable.  There is no objective evidence of 
instability or subluxation of the right knee.  See the 
December 2004 VA examination report.  

Diagnostic Code 5003, degenerative arthritis, is not for 
application since there are no X-ray findings of arthritis of 
the right knee.  See the May 2009 x-ray examination report.  
There is no evidence of ankylosis of the right knee.  
Therefore, Diagnostic Code 5256 is not for application.  
There is no evidence of semilunar, dislocated cartilage with 
frequent episodes of pain, locking or effusion.  Thus, 
Diagnostic Code 5258 is not for application.  

In summary, prior to May 28, 2008, an initial disability 
evaluation in excess of no percent is not warranted for the 
service-connected right knee disability, for the reasons and 
bases described above.  

From May 28, 2009, the RO assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260, based upon the 
findings of limited flexion with pain of the right knee upon 
VA examination in May 2009.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the right knee disability under Diagnostic Code 
5260.  The medical evidence demonstrates that upon VA 
examination in May 2009, the Veteran had flexion of the right 
knee to 90 degrees at which point pain began.  

In order for a disability evaluation in excess of 10 percent 
to be assigned under Diagnostic Code 5260, flexion must be 
limited to 30 degrees or less.  Thus, the Board concludes 
that a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is warranted for extension limited to 10 degrees.  
The Board finds that a disability evaluation in excess of no 
percent under Diagnostic Code 5261, limitation of extension 
of the knee, is not warranted from May 28, 2008.  The 
evidence shows that there is full extension of the right 
knee.  See the May 2009 VA examination report.  Thus, a 
higher disability evaluation under Diagnostic Code 5261 is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to pain.  The VA examiner who 
performed the May 2009 VA examination report noted that the 
Veteran reported that pain began at 90 degrees of flexion.  
The Veteran reported having mild constant pain in the knee 
which worsened with the cold and wet weather.  

The examiner indicated that there as no mechanical 
interference in the knee joint, just pain.  The examiner 
stated that there was no evidence of objective evidence of 
pain or painful motion.  The Veteran's current disability 
rating for the right knee takes into consideration and 
incorporates any additional functional loss due to pain.  

The right knee disability has not been shown to produce 
impairment of extension or flexion that would warrant ratings 
higher than 10 percent.  See DeLuca; supra.  As noted above, 
for a rating in excess of 10 percent to be assigned under 
Diagnostic Code 5260 and 5261, the evidence must show flexion 
limited to 30 degrees or less and extension limited to 15 
degrees or more.  

The findings of the May 2009 VA examination show that the 
Veteran had full extension and flexion well beyond 30 degrees 
even when pain was considered.  There is no evidence of 
additional limitation of flexion or extension of the right 
knee due to pain.  

There is no evidence of additional limitation of flexion or 
extension of the right knee due to weakness, fatigability, 
incoordination, or lack of endurance from May 28, 2009.  

The May 2009 VA examination report indicates that there was 
no objective evidence of edema, effusion, redness, heat, 
instability, abnormal movement, or guarding.  There was no 
evidence of deformity, instability, giving way, locking, lack 
of endurance, episodes of dislocation, or subluxation.  Gait 
was normal.  

The examiner stated that there was no loss of joint function 
with use such as repetitive use.  The Veteran denied having 
flare-ups.  Based on the objective medical evidence of 
record, there is no basis for the assignment of additional 
disability due to pain, weakness, fatigability, weakness, or 
incoordination, and the Board finds that the assignment of 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

There is no evidence of ankylosis of the right knee.  
Therefore, Diagnostic Code 5256 is not for application.  A 
rating in excess of 10 percent is not warranted for the right 
knee disability under Diagnostic Code 5257.  

The medical evidence indicates that there is no objective 
evidence of subluxation or instability of the right knee.  
See the May 2009 VA examination repost.  There is no evidence 
of semilunar, dislocated cartilage with frequent episodes of 
pain, locking or effusion.  Thus, Diagnostic Code 5258 is not 
for application.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability evaluation in 
excess of 10 percent from May 28, 2009 is not warranted for 
the right knee disability.  

VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for application 
for the entire appeal period since there are no findings of 
arthritis with limitation of motion in addition to 
instability in the right knee.  A separate compensable rating 
for limitation of extension pursuant to VAOPGCPREC 9-2004 is 
not for application for the appeal period since there are no 
findings of limited extension of the right knee.  

The Board further finds that any additional staged ratings 
are not warranted in this case.  The Board has examined the 
record and as discussed above, the Board finds that a no 
percent evaluation is warranted for the service-connected 
right knee disability from July 31, 2004 to May 27, 2009, and 
a 10 percent evaluation and no higher is warranted from May 
28, 2009.  Additional staged ratings under Fenderson   are 
not warranted.  

A review of the evidence does not demonstrate that the 
Veteran's right knee disability presents an exceptional or 
unusual disability picture, has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  

The record shows that the Veteran had one surgery on his 
right knee in 1994 and no surgeries or hospitalizations since 
1994.  The Board does not consider this to be frequent.  

While the Board acknowledges the Veteran's complaints of 
right knee pain and limited motion, there is no medical 
evidence or information showing that the Veteran's service-
connected right knee disability has resulted in marked 
interference with employment.  

Upon VA examination in December 2004, the Veteran reported 
that he was working for a construction company; he did not 
report any interference with employment.  Upon VA examination 
in May 2009, the Veteran reported missing 12 days from work 
in one year due to the right knee disability.  

While this is interference, the Board can not consider this 
to be marked interference.  There is no evidence that the 
service-connected right knee disability presents an unusual 
or exceptional disability picture.  The Board finds that the 
Veteran's symptoms are consistent with the criteria in the 
Rating Schedule.  

The Veteran's symptoms of painful motion and limited motion 
are normal manifestations of this disorder and such symptoms 
are contemplated under the rating schedule.  

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In summary, for the reasons and bases expressed, the Board 
concludes that an initial disability evaluation in excess of 
zero percent from July 31, 2004 to May 27, 2009 is not 
warranted, and a disability evaluation in excess of 10 
percent is not warranted for the service connected right knee 
disability from May 28, 2009.  

The Board concludes that the preponderance of the evidence is 
against the claim for a higher rating, and the claim is 
denied.  The Board considered the applicability of "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  38 U.S.C.A. § 5107(b).  


Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis and entitlement to an 
initial compensable evaluation for the service-connected 
residuals of nasal septoplasty.

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of zero percent is not 
warranted for the allergic rhinitis from July 31, 2004 under 
Diagnostic Code 6522.  The medical evidence of record 
establishes that there is no evidence of nasal polyps or 
obstruction of the nasal passages greater than 50 percent on 
both sides or complete obstruction on one side.  

The January 2005 VA examination report indicates that 
physical examination revealed no nasal obstruction or nasal 
polyps due to allergic rhinitis.  A May 2008 VA examination 
report indicates that the diagnosis was allergic rhinitis 
with no nasal obstruction or nasal polyps.  

Under Diagnostic Code 6522, a maximum rating of 30 percent is 
assigned for allergic rhinitis with polyps and a 10 percent 
rating is assigned for allergic rhinitis without polyps with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  The Board notes that where the 
schedule does not provide a zero percent rating, a zero 
percent shall be assigned if the requirements for a 
compensable rating are not met.  See 38 C.F.R. § 4.31 (2009).  

In summary, the Board finds that the Veteran is not entitled 
to a compensable evaluation for the service-connected 
allergic rhinitis from July 31, 2004 under Diagnostic Code 
6522.  Because the preponderance of the evidence is against 
the claim, the appeal will be denied.  

In applying the law to the existing facts, the Board finds 
that a disability evaluation in excess of no percent is not 
warranted for the residuals of a nasal septoplasty from July 
31, 2004 under Diagnostic Code 6502.  The medical evidence of 
record establishes that the residuals of septoplasty is well-
healed and asymptomatic.  There is no objective evidence of a 
50 percent nasal obstruction on both sides or complete 
obstruction on one side.  

The January 2005 VA examination report indicates that 
physical examination revealed no nasal obstruction.  The 
examiner indicated that the residuals of the nasal 
septoplasty was well healed with no apparent complications.  

The May 2008 VA examination revealed that the nasal septum 
was deviated to the left with narrowing of the left valve 
area.  There was a greater than a 50 percent obstruction on 
the left side.  

The examiner noted that the nasal septoplasty was well-
healed, asymptomatic, with no evidence of complications.  The 
Board notes that where the schedule does not provide a no 
percent rating, a no percent shall be assigned if the 
requirements for a compensable rating are not met.  See 38 
C.F.R. § 4.31.  

In summary, the Board finds that the Veteran is not entitled 
to a higher compensable evaluation for the service-connected 
residuals of nasal septoplasty from July 31, 2004 under 
Diagnostic Code 6502.  Because the preponderance of the 
evidence is against the claim, the appeal will be denied.  

The Board further finds that staged ratings are not warranted 
for the service-connected allergic rhinitis and residuals of 
nasal septoplasty.  The Board has examined the record and as 
discussed above, the Board finds that the noncompensable 
evaluations are warranted for the service-connected 
disabilities from July 31, 2004, the date of service 
connection.  

The medical evidence shows that the disabilities have 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.  

Finally, the Board has considered whether the Veteran's 
claims should be referred for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) (2009).  The record reflects 
that the Veteran has not required frequent hospitalizations 
for his service-connected allergic rhinitis or residuals of 
the nasal septoplasty.  

The record shows that the Veteran underwent a septoplasty in 
1996 and has had no hospitalization since.  Additionally, 
there is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the noncompensable disability rating.  



ORDER

An increased, initial compensable evaluation from July 31, 
2004 to May 27, 2009 and in excess of 10 percent beginning on 
May 28, 2009 for the service-connected residuals of an 
anterior cruciate reconstruction of the right knee is denied.   

An increased, initial compensable rating for the service-
connected allergic rhinitis is denied.  

An increased, initial compensable rating for the service-
connected residuals of a nasal septoplasty is denied. 



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


